ORDER

PER CURIAM.
Franklin Living Trust appeals from a judgment entered in favor of Gabe Logs-don & Sons denying the Trust recovery for breach of contract and conversion. The Trust claims Logsdon improperly honored a garnishment by paying money due the Trust to a judgment creditor of the trust rather than to the Trust itself. The record is silent as to why Logsdon should not have honored the garnishment or why the Trust failed to challenge it prior to the Lewis County Probate Court’s order of pay-out.
We have examined the briefs and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value.
The judgment is affirmed in accordance with Rule 84.16(b).